DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman et al. (U.S. Publication No. 2017/0338148) in view of Tsai et al. (U.S. Publication No. 2018/0151442), further in view of Jung et al. (U.S. Publication No. 2006/0175289).
Regarding claim 1¸ Shusterman teaches a method comprising:
depositing a first metal (see Fig. 3a, first metal 311a) in a trench formed in a first material, the first material having a first thickness (see Fig. 3a, “first thickness” is not defined, and therefore can be any thickness between 0 and the full thickness of the first metal 311a); 
wherein after a recess procedure the first material maintains the first thickness (see Fig. 3a-b, and discussion above, first thickness can be any thickness, including the thickness that remains); and

Shusterman teaches that the first metal is recessed, but does not specifically teach implanting first ions into the first metal, the first ions causing the first portion of the first metal to become more reactive to a wet cleaning agent, an etch rate of the first metal for the wet cleaning agent being increased by at least two times due to implanting the first ions; and without a mask performing a first wet clean using the wet cleaning agent to remove a first ion containing portion of the first metal, a second ion containing portion of the first metal remaining in the trench.  
However, Tsai teaches a method of recessing a metal via fill by implanting ions into the metal and surrounding ILD (see Fig. 4A-5, ion implantation 401 occurs on ILD 122 and metal contacts 111, paragraph [0030]), and wet etching the metal without a mask (see Fig. 5 and paragraph [0063]) to recess the metal below the ILD surface.  It would have been obvious to a person of skill in the art at the time of the priority date that the metal recess/etching technique of Tsai could have been combined with the multi-layer metal via of Shusterman to teach that the first fill layer is processed according to the method of Tsai because Tsai teaches that the technique simplifies etching by allowing blanket ion implantation instead of precision mask formation.
Tsai teaches that the ion species used is one that alters the etch selectivity of the dielectric (ILD), rather than altering the etch selectivity of the metal (vias).  However, Jung teaches that conductive metals can have their wet etch selectivity increased by ion implantation as well (see paragraph [0036]).  It would have been obvious to a person of skill in the art at the time of the priority date that the etch selectivity of the metal could have been increased instead of the decreasing the etch selectivity of the dielectric because it would have been a simple substitution of the ion species and parameters use in the implantation with expected results.
Shusterman in view of Tsai and Jung does not specifically teach that the ion bombardment of Jung increases the wet etch rate by at least two times.  However, Jung teaches that the metal is 
Shusterman teaches that the metal is not etched fully, but is instead recessed (see Fig. 3a-b).  Tsai in view of Jung teaches that the ion implantation is done by blanket implantation (see Tsai Fig. 4A and Jung Fig. 1C).  It is inherent that some small portion of the ion implantation would have penetrated deeper than the recessed portion of the metal because the metal would need to have ions at least as deep as the recessed portion in order to achieve etching of those portions (see Jung paragraph [0038], un-implanted metals are generally not able to be etched with respect to dielectrics without implantation), and implantation technology is such that there would not be a hard stop point of the implant without some underlying layer preventing implantation, which Shusterman, Tsai and Jung lack.  Therefore, some ions would be present below the cut-off point of the recess etch, creating a “second ion containing portion of the first metal remaining in the trench.”

Regarding claim 2¸ Shusterman in view of Tsai and Jung teaches the method of claim 1, further comprising:
performing a first planarization process after depositing the first metal (see Tsai paragraph [0030], planarization of the first metal layer); and
performing a second planarization process after depositing the second metal (see Shusterman Fig. 3b and paragraph [0012]).

Regarding claim 3¸ Shusterman in view of Tsai and Jung teaches the method of claim 1, further comprising:
implanting second ions into the second metal;
performing a second wet clean to remove a third ion containing portion of the second metal;
and depositing a third metal in the trench.
Shusterman in view of Tsai and Jung does not specifically teach performing the process a second time to deposit a third metal.  However, mere duplication of parts without unexpected or new results is not given patentable weight (see MPEP 2144.04(VI)(B)).  In the present case, there are no unexpected or new results from the duplication of the process to deposit a third metal, and person of skill in the art at the time of the priority date would be motivated to perform such duplication in order to achieve desired electrical or physical characteristics of the contact.

Regarding claim 4¸ Shusterman in view of Tsai and Jung teaches the method of claim 1, wherein implanting the first ions into the first metal also implants the first ions into the first material (see Tsai Fig. 4A).

Regarding claim 5¸ Shusterman in view of Tsai and Jung teaches the method of claim 4, wherein a first depth of the first ions implanted in the first metal is different than a second depth of the first ions implanted in the first material (not specifically shown, but it is inherent that ion implantation would occur at separate depths in metal and dielectric given the same time and energy of implantation because of the different physical characteristics of the material).

Regarding claim 6¸ Shusterman in view of Tsai and Jung teaches the method of claim 1, wherein the first metal and second metal are selected from W, Cu, Co, Al, Fe, Ti, Zr, Cr, Ni, Pt, Ag, Au, Zn, Ru, Hf, or Ta (see Jung paragraph [0029] and Shusterman paragraph [0019]).

Regarding claim 7¸ Shusterman in view of Tsai and Jung teaches the method of claim 1, wherein the first ions are selected from P, B, N, A, As, C, Si, Ge, Ga, Cl, Br, F, I, or NO3 (see Jung paragraph [0036]).

Regarding claim 8¸ Shusterman in view of Tsai and Jung teaches the method of claim 1, further comprising:
prior to depositing the first metal or prior to depositing the second metal, forming a barrier layer in the trench (Shusterman Fig. 3b, barrier layers 307a/b).

Regarding claim 9¸ Shusterman in view of Tsai and Jung teaches the method of claim 8, wherein a material of the barrier layer is selected from titanium, titanium nitride, cobalt, ruthenium, silicon nitride, silicon oxide, silicon oxycarbonitride, hafnium oxide, zirconium oxide, silicon, or combinations thereof (see paragraph [0018]).

Regarding claim 10¸ Shusterman in view of Tsai and Jung teaches the method of claim 1, wherein the first material is an insulating layer comprising a nitride, oxide, or dielectric material (ILD layer for both Tsai and Shusterman).




Allowable Subject Matter
Claims 11-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 11-14, the prior art, alone or in combination, fails to teach or suggest a first metallization layer of an interconnect comprising the first metal layer, the second metal layer, and a first interface between the first metal layer and the second metal layer, the first interface of the first metallization layer extending within the first trench from a first contact in the substrate to a second contact in the substrate.
Regarding claim 15-18 and 20-21, the prior art, alone or in combination, fails to teach or suggest the first ion species disposed in a first metal layer of the conductive structure, the second ion species disposed in a second metal layer of the conductive structure over the first metal layer, the second metal layer of the conductive structure free from the first ion species, and a third metal layer of the conductive structure disposed over the second metal layer, the third metal layer free from the first ion species and the second ion species.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Response to Arguments
Applicant’s remarks regarding amended claims 1 are simple conclusory statements regarding the allowability of the amended features, and do not present arguments regarding the amended language compared to the prior art features.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816  

/SELIM U AHMED/               Primary Examiner, Art Unit 2896